Exhibit 10.14
 
THE FEMALE HEALTH COMPANY
RESTRICTED STOCK GRANT AGREEMENT
(Grant No. _________)




THIS RESTRICTED STOCK GRANT AGREEMENT dated as of _____________, 200__ (the
"Grant Date"), is between __________________ ("Grantee") and THE FEMALE HEALTH
COMPANY, a Wisconsin corporation (the "Company").


RECITALS


A. The Company adopted The Female Health Company 2008 Stock Incentive Plan (the
"Plan"), which was approved by its Board of Directors (the "Board") and
shareholders effective March 27, 2008.  The Plan is administered by the
Compensation Committee of the Board.
 
B. The Administrator has designated Grantee as a participant in the Plan.
 
C. Pursuant to the Plan, Grantee and the Company desire to enter into this
Agreement setting forth the terms and conditions of the following restricted
stock grant to Grantee under the Plan.
 
AGREEMENTS


Grantee and the Company agree as follows:


1. Grant of Restricted Shares.  The Company hereby grants and issues _____
shares (the "Restricted Shares") of the Company's common stock, par value $0.01
per share (the "Common Stock") to Grantee, in accordance with this Agreement and
the Plan.  Promptly following the execution and delivery of this Agreement by
Grantee, the Company shall cause a certificate for the Restricted Shares to be
delivered to Grantee containing the legend set forth in Section 7 below.
 
2. Vesting and Forfeiture of Restricted Shares.
 
(a) General Vesting.  Subject to the forfeiture provisions of Section 2(b), the
Restricted Shares shall vest as follows: ___________ (each date on which any of
the Restricted Shares shall vest, a "Vesting Date").  All Restricted Shares
which shall have vested are referred to herein as "Vested Shares."  All
Restricted Shares which are not vested are referred to herein as "Unvested
Shares."  Upon vesting, the Restricted Shares shall no longer be subject to
forfeiture pursuant to Section 2(b) of this Agreement.
 
(b) Forfeiture.  The Unvested Shares shall immediately be forfeited to the
Company if, prior to the applicable Vesting Date, the Grantee's employment is
terminated by the Grantee for any reason or is terminated by the Company for
Cause (as defined in the Plan), subject to the discretion of the Administrator
to waive forfeiture as provided in the Plan.  Upon any forfeiture of the
Restricted Shares pursuant to this Section 2(b), Grantee shall have no rights as
a holder of such Restricted Shares and such Restricted Shares shall be deemed
transferred to the Company, and the Company shall be deemed the owner and holder
of such shares.
 
3. Shareholder Rights.  Regardless of whether the Restricted Shares are
considered Unvested Shares under the terms of this Agreement, Grantee shall have
all the rights of a shareholder (including voting and dividend rights) with
respect to the Restricted Shares.
 
4. Restrictions on Transfer.  Grantee shall not sell, assign, transfer, pledge,
encumber or dispose of all or any of his or her Restricted Shares, either
voluntarily or by operation of law, at any time prior to the Vesting Date.  Any
attempted transfer of any Restricted Shares in violation of this Section 4 shall
be invalid and of no effect.
 
 

--------------------------------------------------------------------------------

 
5. Taxes.
 
(a)           The Company's obligation to deliver the Restricted Shares to
Grantee shall be subject to the satisfaction of all applicable federal, state
and local income and employment tax withholding requirements ("Withholding
Taxes").  Grantee has reviewed with Grantee's own tax advisors the federal,
state and local tax consequences of this investment and the transactions
contemplated by this Agreement.  Grantee is relying solely on such advisors and
not on any statements or representations of the Company or any of its
agents.  Grantee understands that Grantee (and not the Company) shall be
responsible for Grantee's own tax liability that may arise as a result of the
transactions contemplated by this Agreement.


(b)           GRANTEE ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED THAT GRANTEE
MUST DECIDE WHETHER OR NOT TO MAKE AN ELECTION UNDER SECTION 83(b) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, WITH RESPECT TO THE RESTRICTED SHARES
AND THAT GRANTEE IS SOLELY RESPONSIBLE FOR MAKING OR NOT MAKING A TIMELY SECTION
83(b) ELECTION (AND OBTAINING TAX ADVICE CONCERNING WHETHER AND HOW TO MAKE SUCH
ELECTION).  Grantee hereby agrees to deliver to the Company a signed copy of any
document he or she may execute and file with the Internal Revenue Service
evidencing a section 83(b) Election, and to deliver such copy to the Company
prior to, or promptly upon, such filing, accompanied by a cash payment in the
amount the Company anticipates is required to fulfill the Withholding Taxes.


(c)           Grantee agrees to promptly make a cash payment to the Company of
any Withholding Taxes to the Company when due.  Grantee further agrees that the
Company may withhold from Grantee's wages or other remuneration the appropriate
amount of Withholding Taxes (to the extent not covered by Grantee's cash payment
to the Company).  Grantee further agrees that, if the Company does not withhold
an amount from Grantee's wages or other remuneration sufficient to satisfy the
withholding obligation of the Company, Grantee will make reimbursement on
demand, in cash, for the amount underwithheld.


6. Adjustments for Stock Splits, Stock Dividends, Etc.  If from time to time
during the term of this Agreement there is any stock split-up, stock dividend,
stock distribution or other reclassification of the Common Stock, any and all
new, substituted or additional securities to which Grantee is entitled by reason
of his or her ownership of the Restricted Shares shall be immediately subject to
the forfeiture and other provisions of this Agreement in the same manner and to
the same extent as the Restricted Shares.  If the Restricted Shares are
converted into or exchanged for, or shareholders of the Company receive by
reason of any distribution in total or partial liquidation, securities of
another corporation, or other property (including cash), pursuant to any merger
of the Company or acquisition of its assets, then the rights of the Company
under this Agreement shall inure to the benefit of the Company's successor and
this Agreement shall apply to the securities or other property received upon
such conversion, exchange or distribution in the same manner and to the same
extent as the Restricted Shares.
 
7. Legend.  The share certificate evidencing the Restricted Shares issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable federal or state securities laws) and the Company may
issue stop-transfer instructions with its transfer agent in connection with such
legend:
 
"THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
FEMALE HEALTH COMPANY 2008 STOCK INVENTIVE PLAN AND A RESTRICTED STOCK GRANT
AGREEMENT. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE OFFICES OF THE
FEMALE HEALTH COMPANY, 515 NORTH STATE STREET, CHICAGO, ILLINOIS 60654."


The legend set forth above shall be removed from the certificates evidencing the
Restricted Shares upon the last Vesting Date with respect to such Restricted
Shares unless such Restricted Shares have been forfeited prior to the Vesting
Date pursuant to Section 3 above.


8. Addresses.  All notices or statements required to be given to either party
hereto shall be in writing and shall be personally delivered or sent, in the
case of the Company, to its principal business office and, in the case of
Grantee, to Grantee's address as is shown on the records of the Company or to
such address as Grantee designates
 
2

--------------------------------------------------------------------------------

 
in writing. Notice of any change of address shall be sent to the other party by
registered or certified mail. It shall be conclusively presumed that any notice
or statement properly addressed and mailed bearing the required postage stamps
has been delivered to the party to which it is addressed.
 
9. Service Provider Relationship.  Nothing in this Agreement or in the Plan
shall limit the right of the Company or any parent or subsidiary of the Company
to terminate Grantee's employment or other form of service relationship or
otherwise impose any obligation to employ and/or retain Grantee as a service
provider.
 
10. Governing Law.  This Agreement shall be construed, administered and governed
in all respects under and by the laws of the State of Wisconsin.
 
11. Provisions Consistent with Plan.  This Agreement is intended to be construed
to be consistent with, and is subject to, all applicable provisions of the Plan,
which is incorporated herein by reference.  In the event of a conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
prevail.
 
 

          [Name of Grantee]                    
THE FEMALE HEALTH COMPANY
            BY            

 
 
 
 
 
 
 
 3

--------------------------------------------------------------------------------